Citation Nr: 1440096	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-09 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a posttraumatic stress disorder (PTSD) service connection claim.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for a right hand disability.

4.  Entitlement to service connection for a right wrist disability.

5.  Entitlement to a rating in excess of 10 percent for right shoulder acromioclavicular arthritis (right shoulder disability).  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from February 1986 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the St. Petersburg, Florida, Regional Office (RO). 

Previously, the RO denied service-connection claims for various psychiatric disorders, including a nervous disorder, in July 1993; and a bipolar disorder, in March 1996.  The RO also declined to reopen service connection claims for a bipolar disorder, in April 1998; a bipolar and mental disorder, in June 2004; and a mental disorder, June 2006.  However, the requirements to establish service connection for PTSD differ from the general service connection requirements and consideration of the new and material aspect of the PTSD claim should proceed separately.  See 38 C.F.R. §§ 3.303, 3.304, 3.156(a) (2013); see also Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  

The January 2009 RO determined that new and material was received to reopen the PTSD service connection claim, but the Board must, as a jurisdictional matter, independently this matter.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Given the favorable determination on this claim and the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the PTSD service connection claim has been recharaterized on the title page.  

The issues of entitlement to service connection for a psychiatric disorder, a right hand disability, a right wrist disability, and rating in excess of 10 percent for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  All notification and development actions needed to resolve fairly the request to reopen the claim for service connection for PTSD has been accomplished.

2.  In a January 1999 rating decision, the RO that found that there was insufficient evidence to confirm the Veteran's claimed stressor or to support a diagnosis of PTSD, the Veteran did not appeal the decision.

3.  Evidence associated with the claims file since the January 1999 rating decision became final includes new evidence that relates to an unestablished fact necessary to substantiate the claim for service, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1999 rating decision in which the RO denied service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As pertinent evidence received since the RO's January 1999 rating decision became final is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is reopening the service connection claim and, to this extent, this is the full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Prior claims for service connection for PTSD have been considered and denied.  In February 1996, March 1996, and April 1998 rating decisions, the RO denied the claim, noting the absence of any medical diagnosis of PTSD.  The Veteran did not appeal these decisions.  See 38 U.S.C.A. § 7105(c).

Subsequently, the service connection claim for PTSD was again considered and denied in a January 1999 rating decision.  The decision respectively noted that there was insufficient evidence to establish that the Veteran's claimed stressor occurred.  The Veteran did not appeal the decision, and thus, the January 1999 decision became final as to the evidence then of record, and may not be considered on the same factual basis.  See 38 U.S.C.A. § 7105(c).

However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

In this case, the Veteran sought to reopen his claim for service connection in July 2007.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Since the January 1999 rating decision became final, additional evidence has been associated with the claims file.  The evidence includes the Veteran's August 2007 and May 2008 statements that he was subject to in-service personal assault.  In addition, a February 2010 statement from a care provider at the Vet Center that indicates the Veteran has a current diagnosis of PTSD.  

This evidence is "new" in that it was not before agency decision makers at the time of the January 1999 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  The evidence is also "material" in that it goes to the question of whether the Veteran has a current disability (PTSD) related to service (specifically, alleged in-service personal assault) or relates to unestablished facts necessary to substantiate the claim.  This evidence is presumed credible solely for purposes of reopening, and raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  The criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence sufficient to reopen the claim for service connection for PTSD has been received, to this limited extent, the appeal is granted. 


REMAND

Having reopened the service connection claim for PTSD, VA has a duty to assist the Veteran in the development of the claim, by conducting appropriate medical inquiry.  Although cognizant of the prior denials of psychiatric disability under other psychiatric diagnoses, as indicated in the Introduction, the Board has expanded the issue on appeal in light of the Veteran's psychiatric history and to ensure that all theories of entitlement and the Veteran's contentions are considered pursuant to Clemons.  He has provided an account of relevant psychiatric symptomatology and in-service stressors.  Further, the competent medical evidence of record suggests the Veteran may have a currently diagnosed psychiatric disorder.  On remand, the Veteran must be provided a VA examination.  

There is no adequate medical opinion pertaining to the claimed right wrist and right hand disabilities of record.  The January 2009 VA examination opinion and the September 2007 statement of a VA physician do not provide sufficient medical reasoning and analysis to support the provided opinions related to the right wrist disability and fail to provide any reasonably discernable opinion as to the claimed right hand disability.  Adequate medial opinions must be obtained on remand.  

Upon remand, the AOJ should also obtain updated VA treatment records.  In addition, the Veteran was recently provided an August 2014 VA shoulder examination.  The RO, however, did not adjudicate the claim thereafter for subsequent Board review.  Further, the examination contains inconsistencies, both noting range of motion in the right shoulder and also noting ankylosis of the joint.  The diagnosis, however, was arthritis.  Therefore, the Board finds that another examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's psychiatric disorder, right shoulder, right wrist, and right hand, dated from August 2014 to the present and including any records generated at the Vet Center.  Any negative response(s) must be in writing and associated with the claims folder.

2.  After associating all outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any psychiatric condition.  The entire claim file, to include any relevant electronic records, must be reviewed by the examiner.  

The examiner must respond to the following:

(A)  Provide a list of the Veteran's psychiatric disabilities.

(B)  As to any PTSD diagnosis, provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that it is related, to service, to include personal assault/harassment.

(C)  With respect to a psychiatric disorder, other than PTSD, provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the condition: 

(i)  had its onset in-service or within one year of separation; or 

(ii)  is otherwise related to the Veteran's period of military service. 

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).  

3.  After associating all outstanding records with the claims file, schedule the Veteran for an appropriate VA examination(s) to determine the nature, onset, and etiology of any right wrist and right hand conditions.  The entire claim file, to include any relevant electronic records, must be reviewed by the examiner.  

The examiner must respond to the following:

(A)  Diagnose all right wrist and right hand pathology present, if any.

(B)  As to any diagnosed condition, provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the disability:

(i)  had onset in service or within one year of separation; 

(ii)  is related to military service;
	
(iii)  was caused by any service-connected disability, specifically including the service-connected right shoulder disability; or

(iv)  is at least in part aggravated by any service-connected disability, specifically including the service-connected right shoulder disability.  

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements, the September 2007 VA physician's statement; the January 2009 VA examination, etc.) and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).  

4.  After associating all outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of the right shoulder disability.  The entire claim file, to include any relevant electronic records, must be reviewed by the examiner.  

The examiner must perform all appropriate range of motion testing on the right shoulder and determine whether there is additional limitation of motion due to pain, weakness, fatigability, lack of endurance, or incoordination upon repetitive motion.  The examiner should also state whether there is additional loss of motion during times of right shoulder flare-ups and if so, identify the additional loss of motion during those times.  The examiner should also opine upon whether there is ankylosis of the right shoulder joint, and make comment regarding the finding of such in the prior August 2014 VA examination.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


